Citation Nr: 0334277	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-10 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for scars 
from a shell fragment wound of the right knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2002 decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO confirmed and continued a 
noncompensable rating for scars from a shell fragment wound 
of the veteran's right knee.  

On appeal the veteran has raised a claim to reopen the issue 
of entitlement to service connection for a right knee 
disorder secondary to right knee shell fragment wound scars.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action. 


REMAND

In 2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Act is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  

The Act provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also requires VA to notify the 
claimant and his representative, if any, of the information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and any representative which specific portion, if 
any, of the evidence is to be provided by the veteran and 
which part, if any, VA will attempt to obtain on his behalf.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In August 2001, the appellant was notified by letter of 
certain information concerning the development of medical 
evidence for his claim for an increased rating for his right 
knee scars.  Under the exacting standard announced in 
Quartuccio and Charles, the letter did not clearly specify 
the type of evidence needed to substantiate his claim, nor 
did it clearly delineate evidence gathering responsibilities 
as between VA and the appellant.  This must be done before 
deciding his appeal.

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In this case, the RO's August 2001 letter informing the 
appellant about the process for obtaining medical evidence in 
support of his claim stated that he had 60 days (i.e., until 
October 6, 2001) from the mailing of that letter to provide 
additional evidence in support of his claim.  The 60-day 
response period is invalid for the same reasons as the 30-day 
response period which was invalidated in PVA.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Finally, the Board notes that the November 2001 VA 
examination was conducted without the examiner having access 
to the claims folder, and before the new rating criteria for 
evaluating skin disorders came into effect.  Hence, further 
development is in order. 

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been complied with 
in accordance with the decisions in PVA, 
Quartuccio, and Charles; as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); and any other applicable 
legal precedent.  Compliance requires 
that the appellant be notified, 
by letter, of any specific information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate his claim 
for an increased rating for right knee 
scars.  The RO also must indicate which 
portion of that information and evidence, 
if any, is to be provided by the 
appellant, and which portion, if any, the 
Secretary will attempt to obtain on his 
behalf.  The veteran must be notified 
that he has a full year to respond, and 
that no action will be taken on his claim 
absent a written waiver waving any time 
limitation set forth in 38 U.S.C.A. § 
5103.

2.  Thereafter, the veteran should be 
afforded a VA dermatological examination 
for the purpose of determining the nature 
and extent of his service-connected right 
knee shell fragment wound scars.  The 
claims folder must be made available to 
the dermatologist for review prior to any 
examination and such examiner must 
reference in his/her report whether in 
fact the claims folder was reviewed prior 
to the evaluation.  The examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the extent of any 
skin disability present.  The examiner's 
report must provide the information 
necessary to rate this disorder under the 
new regulation published at 67 Fed. Reg. 
49590-49599 (July 31, 2002).  

3.  Then readjudicate the claim in light 
of any additional evidence obtained, and 
after ensuring that the provisions of the 
VCAA have been completely fulfilled.  If 
the benefit sought on appeal is not 
granted, send the appellant and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



